Citation Nr: 9924246	
Decision Date: 08/26/99    Archive Date: 08/27/99

DOCKET NO.  96-29 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wilmington, Delaware


THE ISSUE

Entitlement to an increased rating for residuals of a low 
back injury, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Miyake, Associate Counsel
INTRODUCTION

The veteran served on active duty from December 1985 to 
October 1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1995 rating decision by the RO.  
The veteran testified at a personal hearing in September 
1995.  In October 1995, the hearing officer confirmed the 
denial.  The was before the Board in April 1998, when it was 
remanded for further development.


FINDING OF FACT

The veteran's residuals of a low back injury are manifested 
by severe limitation of motion, pain, muscle spasm, 
degenerative changes, and narrowing of joint space; ankylosis 
of the lumbar spine or pronounced intervertebral disc 
syndrome is not shown.  


CONCLUSION OF LAW

A 40 percent rating is warranted for residuals of a low back 
injury.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321(b)(1), 4.1, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 
5292, 5293, 5295 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran's claim is "well grounded" within the meaning of 
38 U.S.C.A. § 5107(a).  The United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (Court) has held 
that when a veteran claims that a service-connected 
disability has increased in severity the claim is well 
grounded.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  
The Board is also satisfied that all relevant facts have been 
properly developed and that no further assistance is required 
in order to comply with 38 U.S.C.A. § 5107.

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic 
codes identify the evaluations to be assigned to the various 
disabilities.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7. 

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, it is the more 
recent evidence that is of primary concern, since such 
evidence provides the most accurate picture of the current 
severity of the disability.  Francisco v. Brown, 7 Vet. App. 
55 (1994).

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that criteria which provide a rating on the basis of loss of 
range of motion require consideration of 38 C.F.R. §§ 4.40 
and 4.45 (regulations pertaining to functional loss of the 
joints due to pain, etc.).  

The veteran's service medical records reflect that, beginning 
in March 1987, he was seen for complaints of low back pain.  
He had been involved in a car accident in January 1987.  
Examination revealed spasms in the right paravertebral 
muscles.  In April 1987, he was seen for complaints of low 
back pain.  He had been having problems for the past year.  
He had pain in the lower extremities when the back pain was 
worse.  The assessment was mechanical back pain with a vague 
history.  In May 1987, the assessment was mechanical back 
pain with nothing to indicate a radiculopathy. 

Private treatment records dated in August 1991 show that the 
veteran was seen for complaints of back pain from the 
shoulder blade to lumbosacral spine.  It was noted that he 
had injured his back at work.  Muscle spasm was diagnosed.

On February 1992 VA examination, lumbosacral strain with mild 
spasm and decreased range of motion was diagnosed.

On May 1995 VA examination, the veteran reported that he was 
working for a temporary agency.  He noted that since service, 
he experienced low back pain, which was increased by 
repetitive bending.  He reported that in 1992 he was 
evaluated and treated with medication.  Physical therapy 
improved his range of motion, but did not reduce the pain.  
His current complaints were low back pain and stiffness, with 
an inability to bend easily at the waist.  Examination 
revealed that the veteran walked slowly and stiffly and his 
ability to change clothes, sit, or climb up on the examining 
table was limited by pain.  Examination of the thoracolumbar 
spine revealed no bony tenderness or deformity.  There was 
paraspinal muscle spasm involving the lumbar area.  Flexion 
of the lumbar spine was restricted to 30 degrees, extension 
was to 5 degrees, rotation was to 15 degrees, and lateral 
flexion was to 10 degrees.  Supine straight leg raising was 
limited to 5 degrees.  There was back pain.  Motor evaluation 
of the lower extremities revealed appropriate and equal motor 
strength in the lower extremities.  There was no evidence of 
muscle atrophy.  X-rays of the lumbar spine taken in 1989 
showed that the vertebral height and disc spaces were 
maintained, and the pedicles were intact.  Current x-rays of 
the lumbosacral spine revealed that the intervertebral disc 
space between L5-S1 was narrowed at the lateral projection, 
and it was noted that this could represent degenerative 
change.  There was no evidence of spondylolysis or 
spondylolisthesis.  The pedicles were intact.  Low back 
strain and sprain, and chronic pain syndrome were diagnosed.

At a personal hearing at the RO in September 1995, the 
veteran testified that his current symptoms included low back 
pain with radiation into his buttocks and legs, resulting in 
an inability to sit up from a prone position.  He stated that 
he had difficulty dressing in the morning and that his back 
pain prevented him from sitting or standing for prolonged 
periods of time.  

October 1995 VA x-rays of the lumbosacral spine revealed 
minimal retrolisthesis of the L5 over S1.

Correspondence from Stephen M. Beneck, M.D., dated in 
December 1995, indicates that the veteran was evaluated for 
chronic low back pain.  He complained of crepitus when he 
bent and significant limitation in his ability to bend, lift 
and twist due to pain.  He reported having intermittent 
right-sided sciatic symptoms and a feeling of numbness in the 
lower extremities on prolonged sitting.  His standing posture 
was remarkable for increased lumbar lordosis.  His gait was 
unremarkable.  Lumbar range of motion was "approximately 75 
percent limited by lumbar flexion."  There was obvious 
tightness and spasm in the lumbar paraspinal muscles.  Other 
planes of motion were 25 to 50 percent limited.  Extension 
was painful.  Neurologic examination of the lower extremities 
was grossly normal.  Babinski's sign was absent bilaterally.  
There was tenderness at the lumbosacral junction, with pain 
on spring testing and extension.  Dr. Beneck reviewed 
February 1992 X-rays and noted that they were remarkable for 
a decrease of the L5-S1 disc space when compared to the other 
disc levels.  There was mild anterior and posterior vertebral 
body spurring adjacent to the narrow disc space and 
degenerative changes were seen in the facet joints.  The 
impression was chronic low back pain secondary to lumbar disc 
disease.  It was noted that the veteran probably had a small 
central disc herniation and some degree of internal disc 
disruption of the L5-S1 disc.  There were no signs of a 
radiculopathy at this time.  Dr. Beneck opined that the 
veteran's on-going back problems were directly related to his 
injury in service.  

An April 1996 VA CT scan of the lumbar spine revealed vacuum 
phenomenon and degenerative disc at the L5-S1 level.  

On August 1998 VA examination, the veteran reported that he 
last worked in June 1988 as a teacher's assistant.  He 
complained that his low back bothered him constantly, both 
day and night, for which he either took Ibuprofen three to 
four times a week, muscle relaxants twice a week, and Advil 
on a daily basis.  Physical examination of the lumbar spine 
revealed tenderness generally over the lower lumbar spine and 
at the lumbosacral junction.  Motion was not consistently 
restricted.  Seated, the veteran could extend and do straight 
leg raising to 90 degrees, and with both legs extended, he 
could reach the mid tibias.  Standing, he could barely reach 
distal to the mid thighs, with only 25 degrees of forward 
flexion.  He could hyperextend 5 degrees, with lateral 
bending to the right 10 degrees and left lateral bending to 
15 degrees, all with low back symptoms.  Neurological 
examination of the lower extremities revealed patella 
reflexes were symmetrically absent, but with reinforcement 
were a trace.  Achilles reflexes were a trace and symmetrical 
without reinforcement.  The diagnoses were symptomatic 
discogenic lumbar spondylosis and pain behavior with adhesive 
capsulitis/decreased motion, but inconsistent lumbar spine.  

The August 1998 VA examiner opined that the veteran's lumbar 
spine did result in an impairment resulting in fatigability, 
lack of endurance, and weakness.  The examiner further opined 
that the etiology of the calcified herniated disc was not an 
acute injury, but had developed slowly over the years.  It 
was noted that gradually over the years the veteran had 
various stresses placed on his back, which had resulted in a 
deterioration.  The examiner noted that the veteran had a 
degenerative process rather than an acute herniated disc in 
the lumbar spine.  The examiner opined that approximately 20 
percent of the veteran's back problems were due to what was 
going on before service, 40 percent occurring from what went 
on during service activities including the motor vehicle 
accident and allegedly heavy moving of bombs, with the 
remaining 40 percent due to his work activities.  

In April 1998 the Board remanded the case for an opinion as 
to whether it was at least as likely as not that the 
veteran's herniated disc was related to his back injury in 
service or to pathology residual from that injury.  The 
August 1998 VA examiner indicated that at least 40 percent of 
the veteran's lumbar disc pathology was further aggravated by 
his activities in service.  

The veteran's service-connected low back disability is 
currently rated as 20 percent disabling under Diagnostic Code 
5295 for impairment of the low back resulting from 
lumbosacral strain.  A 20 percent rating is assignable when 
there is muscle spasm on extreme forward bending, loss of 
lateral spine motion in a standing position.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5295.  When there is severe 
lumbosacral strain, with listing of the whole spine to the 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in a standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion, a 40 percent rating is 
warranted.  Id.  

Here, however, since the veteran's low back disability is 
shown to involve degenerative arthritis and disc disease of 
the lumbar spine, the Board will also consider Diagnostic 
Codes 5010 and 5293 as alternate bases for rating the low 
back disability.  

Diagnostic Code 5003 provides that arthritis established by 
x-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  38 C.F.R. § 4.71a, Code 
5003.  According to 38 C.F.R. § 4.71a, Code 5292, a 20 
percent rating is assignable for moderate limitation of 
motion of the lumbar spine.  Id.  A 40 percent rating, the 
highest attainable, requires severe limitation of motion.  
Id.

Under 38 C.F.R. § 4.71a; Code 5293 (intervertebral disc 
syndrome), a 20 percent rating is assigned for moderate, 
recurring attacks.  A 40 percent rating is assigned for 
severe, recurring attacks and intermittent relief.  Id.  A 60 
percent rating is assigned for pronounced disability with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc with little intermittent relief.  Id.

In a December 1997 opinion, the VA General Counsel concluded 
that Diagnostic Code 5293 for intervertebral disc syndrome 
involves loss of range of motion; therefore, 38 C.F.R. 
§§ 4.40 and 4.45 must be considered when a disability is 
evaluated under this Diagnostic Code if the veteran has 
received less than the maximum evaluation under that Code.  
Furthermore, the Board must also address entitlement to an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) if less 
than the maximum schedular rating is assigned.  VAOPGCPREC 
36-97, Dec. 12, 1997.

The veteran has complained of having chronic low back pain.  
He has also complained of intermittent right-sided sciatic 
symptoms and a feeling of numbness in the lower extremities, 
low back pain radiating into his buttocks and legs, and 
restricted range of motion.  Examinations have revealed 
paraspinal muscle spasm in the lumbar area.  Range of motion 
of the low back was forward flexion to 25 degrees, 
hyperextension to 5 degrees, right lateral bending to 10 
degrees, and left lateral bending to 15 degrees, with pain.  
The veteran has disc narrowing, degenerative changes, and 
symptomatic discogenic lumbar spondylosis.  In view of the 
foregoing, and fully considering the veteran's complaints of 
pain, the Board finds that the veteran's low back disorder 
presents a disability picture that more nearly approximates 
the criteria for a 40 percent rating under Code 5295.  
Consequently, a 40 percent rating is warranted.  38 C.F.R. 
§ 4.7.

However, a rating in excess of 40 percent is not warranted.  
The maximum schedular evaluation under Codes 5292 or 5295 is 
40 percent.  Regarding Code 5293, the Board finds that the 
record does not show that the veteran's service-connected 
residuals of a low back injury result in attacks of disc 
syndrome that are "pronounced" (i.e. persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
little intermittent relief).  Although muscle spasms have 
been noted, persistent symptoms compatible with sciatic 
neuropathy, absent ankle jerk, or other neurological findings 
appropriate to site of diseased disc with little intermittent 
relief have not.  In short, taking into account the 
complaints of chronic pain, medication required, attacks of 
disc syndrome do not equate to disability of the type 
contemplated by the criteria for a 60 percent rating- 
persistent symptoms with only little intermittent relief.

The only other criteria under which the veteran's service 
connected low back disorder could possibly be rated are those 
under Code 5289, which provides a 50 percent rating for 
unfavorable ankylosis of the lumbar spine.  Inasmuch as 
ankylosis is not shown (even with consideration of the factor 
of pain), such a rating is not warranted. 

Turning to the question of whether the RO should have 
referred the case to the VA Central Office for consideration 
of an extraschedular rating under 38 C.F.R. § 3.321(b)(1), 
the Board finds that such an action was not necessary.  
Although the veteran has described his low back problems as 
being so severe that he is no longer able to work, the 
medical evidence does not show an exceptional or unusual 
disability picture as would render impractical the 
application of the regular schedular rating standards.  The 
low back disability has not resulted in frequent periods of 
hospitalization or in marked interference with employment.  
The disability may have an adverse effect on employment, but 
the schedular criteria are designed to take such factors into 
account.  "Generally, the degrees of disability specified 
[in the rating schedule] are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  38 C.F.R. § 4.1.  


ORDER

A 40 percent rating for residuals of a low back injury is 
granted, subject to the regulations governing awards of 
monetary benefits.



		
	George R. Senyk
	Member, Board of Veterans' Appeals


 

